DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed March 8, 2021.  Claims 1, 3, 5-10, 12, and 14-24 are pending in this case.  Claims 1, 10, and 19 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021, has been entered.
 Response to Arguments
Applicant’s arguments, see REMARKS, filed March 8, 2021, with respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claims 1, 10, and 19, as currently amended, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claims 1, 10, and 19, as currently amended, has been withdrawn.
Applicant’s arguments, see REMARKSMarch 8, 2021, with respect to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 3, 5-10, 12, and 14-24 as currently amended, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 3, 5-10, 12, and 14-24 as currently amended,  has been withdrawn.
Applicant's arguments filed March 8, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, affinities.
Applicant argues, regarding claims 1, 10, and 19, as currently amended, that nothing in the cited references teaches, discloses, or suggests operating a verifiable computing platform with an attestation proof using at least one of trusted computing, secure boot with attestation, or a combination or derivative technique thereof.
Examiner respectfully disagrees.
Mao teaches operating a verifiable computing platform with an attestation proof using at least one of trusted computing, secure boot with attestation, or a combination or derivative technique thereof. (col 5 ln 3-20, “an attestation exchange precedes invocation of the server on behalf of the user. The attestation exchange, discussed further below, includes a challenge on behalf of the user and an attestation by the trusted computing platform (platform, or TCP) indicative of the existence of a trusted computing environment on the platform.”)
Applicant argues, regarding claims 1, 10, and 19, as currently amended, that nothing in the cited references teaches, discloses, or suggests receiving, at the verifiable computing platform from the user’s computing platform using a second instance of a zero-knowledge protocol.
Examiner respectfully disagrees.
Hoss discloses receiving, at the verifiable computing platform from the user’s computing platform (par 41 “The vote in the first public address may be communicated to the vote address 310 associated with candidate 1 via the block-chain distributed database 125. Similarly, votes at a second address (Addr 2) may be moved to an address associated with a second candidate and so on until the voter system 105 has transferred all the votes in the vote bucket 210.”)
Applicant argues, regarding claims 1, 10, and 19, as currently amended, that the recitation “the statement is a declaration of expression of views or facts” does not constitute nonfunctional descriptive material.
Examiner respectfully disagrees.
We note that in this case, the said recitation merely describes the contents of the statements while serving no further function.
Applicant’s further arguments with respect to claims 1, 10, and 19, as currently amended,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-10, 12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1, 3, 5-10, 12, and 14-24 –
In the instant case, claims 1, 3, and 5-9 are directed to a method. Claims 10, 12, and 14-18 are directed to a system.  Claims 19-24 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite collecting information, analyzing it, and updating information based on the analysis, which is an abstract idea. Specifically, the claims recite receiving a token, an identifier, a vote, and a pledged quantity, confirming the token, comparing the pledged quantity, and updating a rating, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a processor and a memory coupled to the processor, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the server and communications device perform the steps or functions of receiving a token, an identifier, a vote, and a pledged quantity, confirming the token, comparing the pledged quantity, and updating a rating.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, affinities. As discussed above, taking the claim elements separately, the processor and memory perform(s) the steps or functions of receiving a token, an identifier, a vote, and a pledged quantity, confirming the token, comparing the pledged quantity, and updating a rating.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement 
The dependent claims 3, 5-9, 12, 14-18 and 20-24 are rejected under similar criteria as each depends from claims 1, 10 and 19.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 12, and 14-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, and 19 –
Claims 1, 10, and 19 recite, in newly-added language, the use of a first instance and second instance of zero-knowledge protocols.  The said recitation is not supported in the specification, which does not recite multiple or dual instances of zero knowledge protocols.
For these reasons, independent claims 1, 10, and 19 and their dependent claims 3, 5-9, 12, 14-18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 17, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al (US 2018/0077122) in view of Tuyls et al (US 2010/0122093), Mao et al (US 8,176,336), Aichroth et al (US 2012/0167189), Kamerman et al (US 2003/0190046), and Clegg et al (US 2006/0031359) and further in view of Bilinski et al (US 8,793,255).
Regarding claims 1, 10, and 19 –
Hoss teaches receiving via a first instance of a zero-knowledge protocol to maintain privacy of a user (par 35-36), at a verifiable computing platform from a user’s computing platform, the user’s personally identifiably information signed with a private key registered with a trusted certificate authority; (par 33-38)
receiving, at the verifiable computing platform from the user’s computing platform, each of 
the unique token associated with the user, (par 33, 38)

a vote related to the statement; (par 33, 38) and
a pledged quantity associated with a reputation rating of the user and the vote, the pledged quantity is associated with a vote selected from a group consisting of support for and opposition to a veracity of the statement; (par 33, 38)
confirming, at the verifiable computing platform, the unique token is associated with the user. (par 34, 33, 38)
Hoss does not specifically disclose using a second instance of a zero-knowledge protocol to maintain privacy of the user.
Tuyls teaches using a second instance of a zero-knowledge protocol to maintain privacy of the user. (par 22, 27, 68, 76)
Hoss does not specifically teach using a second instance of the zero-knowledge protocol.
Tuyls teaches using a second instance of the zero-knowledge protocol. (par 22, 27, 68, 76)
It would be obvious to one of ordinary skill in the art to combine Hoss and Tuyls for additional transaction security
Hoss does not specifically teach operating a verifiable computing platform with an attestation proof using at least one of trusted computing, secure boot with attestation, or a combination or derivative technique thereof.
Mao teaches operating a verifiable computing platform with an attestation proof using at least one of trusted computing, secure boot with attestation, or a combination or derivative technique thereof. (col 5 ln 3-20)
It would be obvious to one of ordinary skill in the art to combine Hoss and Tuyls with Mao for additional transaction security.
Hoss does not specifically teach generating, at the verifiable computing platform, a unique token associated with the user’s computing platform along with a first proof from the first instance of the zero-knowledge protocol.
Aichroth teaches generating, at the verifiable computing platform, a unique token associated with the user’s computing platform along with a first proof from the first instance of the zero-knowledge protocol. (par 42-43, 49, 54-58, 169, 172-174)
Hoss does not specifically teach sending, from the verifiable computing platform, the unique token that has been generated along with the first proof to the user’s computing platform.
Aichroth teaches sending, from the verifiable computing platform, the unique token that has been generated along with the first proof to the user’s computing platform. (par 42-43, 49, 54-58, 169, 172-174)
Hoss does not specifically teach in response to the comparing, updating, at the verifiable computing platform, the reputation rating based on the pledged quantity, using the verifiable computing with a second proof from the second instance of the zero-knowledge protocol.
Aichroth teaches in response to the comparing, updating, at the verifiable computing platform, the reputation rating based on the pledged quantity, using the verifiable computing with a second proof from the second instance of the zero-knowledge protocol. (par 42-43, 49, 54-58, 169, 172-174)
It would be obvious to one of ordinary skill in the art to combine Hoss, Tuyls, Mao, and Aichroth for additional transaction security.
Hoss does not specifically teach comparing at the verifiable computing platform, the pledged quantity to the reputation rating.
However, Hoss does teach a pledged quantity.  (par 35, 38).
Clegg teaches comparing a reputation rating to a quantity (par 303-304).
It would be obvious to one of ordinary skill in the art to combine Hoss, Tuyls, Mao, Aichroth, and Kamerman with Clegg in order to obtain a more specialized transaction.
Hoss, Mao, Aichroth, and Kamerman with Clegg do not specifically teach updating the reputation rating based on the pledged quantity.
However, Hoss does teach a pledged quantity.  (par 35, 38).
Bilinski teaches updating a reputation rating based on a quantity. (col 10 ln 33-52,n col 4 ln 27-40, col 10 ln 6-33, col 11 ln 52-64, col 12 ln 43-56).
Hoss in view of Tuyls, Mao, Aichroth, Kamerman, and Clegg does not specifically teach in response to the updating of the reputation rating being successful, sending, by the verifiable computing platform to the user’s computing platform, an acknowledgment using the second instance of the zero-knowledge protocol along with the second proof attached and the attestation proof from the verifiable computing platform executed in an untampered form.
However, Mao teaches an attestation proof second proof attached and the attestation proof from the verifiable computing platform.  (col 5 ln 3-20)
Bilinski teaches in response to the updating of the reputation rating being successful, sending, by the verifiable computing platform to the user’s computing platform, an acknowledgment from the verifiable computing platform executed in an untampered form. (col 7 ln 17-50)
It would be obvious to one of ordinary skill in the art to combine Hoss, Tuyls, Mao, Aichroth, Kamerman, and Clegg with Bilinski in order to obtain a more specialized transaction. 
Note that the recitation “the statement is a declaration of expression of views or facts” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 8, 17, and 24 –
Hoss teaches that the receiving, at the verifiable computing platform, a user’s personally identifiably information signed with a private key registered with a trusted certificate authority is received using a zero-knowledge protocol. (par 37)
Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al (US 2018/0077122) in view of Tuyls et al (US 2010/0122093), Mao et al (US 8,176,336), Aichroth et al (US 2012/0167189), Kamerman et al (US 2003/0190046) and Clegg et al (US 2006/0031359), further in view of Bilinski et al (US 8,793,255) and further in view of Maim (US 2017/0091750).
Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski teach as above.
Regarding claims 3, 12, and 20 –
Maim teaches that the unique token is selected from the group consisting of a tax identifier, an e-passport, and a private key of a DNS Domain registered with a certificate authority. (par 79, 156).
It would have been obvious to one of ordinary skill in the art to combine Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski with Maim in order to identify an anonymous user and verify that the said user is entitled to the benefits. (Maim par 157).
Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al (US 2018/0077122) in view of Tuyls et al (US 2010/0122093), Mao et al (US 8,176,336), Aichroth et al (US 2012/0167189), Kamerman et al (US 2003/0190046) and Clegg et al (US 2006/0031359) further in view of Bilinski et al (US 8,793,255) and further in view of Hao et al (US 2017/0358161).
Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski teach as above.
Regarding claims 5, 14, and 21 –
Hoss and Hao do not specifically teach that a first vote is in support of the statement and is a first numerical reputation rating of the of the user, and a second vote is in opposition to statement and is a second numerical reputation rating of the user, wherein, the first numerical reputation rating is different from the second numerical reputation rating.
However, Hao teaches comprising multiple predictions (Paragraphs 0130 and 0052 teach a voting system for a binary case that has the property of self-tallying which means given a series of cryptograms, one for each ballot (he., prediction), the system can give an overall count of the number of [yeses and [no]s (e.g., V: representing the vote of the i-th ballot wherein v, {0,1})), wherein a first prediction is in support of the outcome of the event and is a first numerical reputation rating of the user (Paragraphs 0052 and 0126 teach the cryptogram could be for [yes], wherein v, could equal 1 for yes), and a second prediction is In opposition to the outcome of the event and is a second numerical reputation rating of the user (Paragraphs 0052 and 0126 teach the cryptogram could be for [no], wherein Vj could equal 0 for no), wherein, the first numerical reputation rating Is different from the second numerical reputation rating (Paragraph 0052 teaches a voting system for the binary case where there are only two options to choose from, i.e., for Vj representing the vote of the i-th ballot wherein v: {0,1}).
It would have been obvious to one of ordinary skill in the art to have modified the combination of Hoss and Hao to incorporate the further teachings of Hao to have multiple predictions that can be represented as numerical reputation ratings.
Claims 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al (US 2018/0077122) in view of Tuyls et al (US 2010/0122093), Mao et al (US 8,176, 336), Aichroth et al (US 2012/0167189), Kamerman et al (US 2003/0190046), Clegg et al (US 2006/0031359) further in view of Bilinski et al (US 8,793,255) and further in view of Irvine (US 2016/0275294).
Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski teach as above.
Regarding claims 6, 15, 22 -
Irvine teaches in response to a timer expiring, determining if the reputation rating of statement is negative; and in response to the reputation rating of the statement being negative, updating the reputation rating of the user proportional to an aggregate sum total of a pledge quantity from other users. (par 189-191, 195 token network reaches decisions based on a consensus of a close trusted group of nodal elements, wherein tokens are issued to a successful node or user, and nodes that are either unreliable or that are known to be removing previously provided resources, are de-ranked by the network, thereby removing their ability to perform farming of tokens).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski to incorporate the teachings of Irvine to have a verified rating of a unique token updated in proportion to the aggregate sum total.
Claims 7, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al (US 2018/0077122) in view of Tuyls et al (US 2010/0122093), Mao et al (US 8,176,336)Aichroth et al (US 2012/0167189), Kamerman, et al (US 2003/0190046), Clegg et al (US 2006/0031359) further in view of Bilinski et al (US 8,793,255) and further in view of Spanos et al (US 2016/0027229).
Regarding claim 7, 16, and 23 –
Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg and Bilinski teach as above.
Spanos teaches receiving a cryptocurrency from another user for access to the rating of the statement. (receiving a cryptocurrency from another user for access to the prediction of the outcome (par 3, 5, 39, and 63 teach a large number of users may access a blockchain (data stored in the blockchain may relate to voting, transactions, ownership, data access records, etc.) using cryptocurrency and once the user's digital signature is verified using the public key corresponding to the user's private 
It would have been obvious to one of ordinary skill in the art to have modified the combination of Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski with the teachings of Spanos to receive a cryptocurrency from another user for access to the prediction of the outcome.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al (US 2018/0077122) in view of Tuyls et al (US 2010/0122093), Mao et al (US 8,176,336), Aichroth et al (US 2012/0167189), Kamerman, et al (US 2003/0190046), Clegg et al (US 2006/0031359) further in view of Bilinski et al (US 8,793,255) and further in view of Bjorn (US 2009/0031125).
Regarding claims 9 and 18 –
Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski teach as above.
Bjorn teaches that the rating of the statement is provided as a service in a cloud environment. (par 211)
It would be obvious to one of ordinary skill in the art to combine Hoss, Tuyls, Mao, Aichroth, Kamerman, Clegg, and Bilinski with the cloud storage of Bjorn for greater economy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fine et al (US 2004/0176994) teach a system and method for finance forecasting.
Engberg (US 2007/0106892) teaches a method and system for establishing a communication using privacy enhancing techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685